NO. 07-03-0274-CR
                                        07-03-0275-CR
                                        07-03-0276-CR
                                        07-03-0277-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                   AUGUST 7, 2003
                           ______________________________


                           JOE D. HENDERSON, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE

                         _________________________________

              FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

  NO. 45,363-A; 45,823-A; 45,824-A; 45,825-A; HONORABLE HAL MINER, JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                             ON ABATEMENT AND REMAND


       Appellant Joe D. Henderson has given pro se notice of appeal from convictions in

causes numbers 45,363-A, 45,823-A, 45,824-A and 45,825-A in the District Court of Potter

County, Texas (the trial court). The clerk of the court of appeals has received motions from

the trial court clerk and the court reporter requesting extensions of time for the filing of the

respective appellate records. Both motions reflect that no designation of record has been
received and no arrangement to pay for the records has been made. No appearance has

been made by any counsel for appellant on appeal.


       In Texas, every person convicted of a crime has a statutory right to appeal. See

TEX . CRIM . PROC . CODE ANN . § 44.02 (Vernon 1979); Nguyen v. State, 11 S.W.3d 376,

378-79 (Tex.App.--Houston [14th Dist.] 2000, no pet.); Johnson v. State, 885 S.W.2d 641,

644 (Tex.App.--Waco 1994, pet. ref'd). The Sixth and Fourteenth Amendments of the

United States Constitution guarantee to a criminal defendant the right to counsel on a first

appeal. See Douglas v. California, 372 U.S. 353, 83 S. Ct. 814, 9 L. Ed. 2d 811 (1963). An

attorney must be appointed by the state to represent an indigent defendant on the first

appeal. See McCoy v. Court of Appeals of Wisconsin, Dist. 1, 486 U.S. 429, 435, 108
S. Ct. 1895, 1900, 100 L. Ed. 2d 440 (1988). In Texas, the trial court has been designated

to appoint the appellate attorney for an eligible indigent defendant. See TEX . CRIM . PROC .

CODE ANN . §§ 1.051(d)(1), 26.04(a).


       These appeals are abated and the causes are remanded to the trial court. Upon

remand, the judge of the trial court is directed to cause notice to be given of and to conduct

a hearing to determine: (1) whether appellant desires to prosecute any or all of the

appeals; (2) if appellant desires to prosecute any or all of the appeals, then whether

appellant is indigent; (3) if appellant is indigent and desires to prosecute any or all of the

appeals, whether counsel should be appointed for appeal; and (4) what orders, if any,

should be entered to assure the filing of appropriate notices and documentation to dismiss

appellant’s appeals if appellant does not desire to prosecute any of the appeals, or, if

appellant desires to prosecute any of the appeals, to assure that the appeals will be

                                              2
diligently pursued. If the trial court determines that counsel should be appointed for any

or all of the appeals, the trial court should cause the clerk of this court to be furnished the

name, address, and State Bar of Texas identification number of the appointed attorney.


       The trial court is directed to: (1) conduct any necessary hearings; (2) make and file

appropriate findings of fact, conclusions of law and recommendations, and cause them to

be included in a supplemental clerk’s record; (3) cause the hearing proceedings to be

transcribed and included in a reporter’s record of the hearing; and (4) have a record of the

proceedings made to the extent any of the proceedings are not included in the

supplemental clerk’s record or the reporter’s record of the hearing. In the absence of a

request for extension of time from the trial court, the supplemental clerk’s record, reporter’s

record of the hearing, and any additional proceeding records, including any orders, findings

conclusions and recommendations, are to be sent so as to be received by the clerk of this

court not later than August 29, 2003.


                                                          Per Curiam




Do not publish.




                                              3